internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br3-plr-139508-01 date date ty legend board state fc k plan commission fund minister group ministry year year dear this is in response to a letter dated date from your authorized representative requesting rulings under sec_892 and sec_1441 of the internal_revenue_code additional information was provided in letters dated date and date the information submitted for consideration is substantially as set forth below plr-139508-01 the board is a corporation established in year without share capital by an act of the legislature of state a political_subdivision of the country of fc the board was formed to administer a contributory defined benefit retirement_plan for the benefit of public and private k within state and to manage and maintain the pension_plan funds for that purpose it is represented that the board does not carry on a trade_or_business in the united_states and has no office or place of business within the united_states the pension_plan the plan was first established in year and administered by the commission also a corporate body established by the state legislature upon its dissolution the commission’s assets those assets being the pension_plan funds now known as the fund were transferred to the board the plan is funded by mandatory_contributions by each plan participant of a specified percentage of their compensation voluntary contributions are not permitted neither the plan nor the fund constitutes a separate legal entity or possesses any of its own rights powers or duties a portion of the fund managed by the board has been invested in united_states stocks bonds and other domestic securities the board is prohibited pursuant to state pension investment regulations from owning controlling_interest investments either directly or indirectly in corporate securities the board is managed by nine members consisting of four appointed by the minister four appointed by the group and the ninth member the chair appointed jointly by the minister and the group the group is a corporate body established by state to serve as a professional organization for k within state and as the official liaison between k and the ministry all k within state are required to belong to the group as a condition of their employment the law creating the board does not provide for its dissolution dissolution can only be accomplished by an act of the legislature of state it is represented that upon dissolution the board’s assets those assets being the fund would vest in any successor entity and to the extent the plan were terminated which can only be accomplished by act of the state legislature the assets would revert to state sec_892 of the code excludes from gross_income and exempts from federal income_taxation the income of foreign governments received from investments in the united_states in stocks bonds or other domestic securities owned by such foreign governments income received from financial instruments held in the execution of governmental financial or monetary policy and interest on deposits in banks in the united_states of monies belonging to such foreign governments the exclusion does not apply to income derived from the conduct of any commercial activity whether within or without the united_states or to income received directly or indirectly from or by a controlled_commercial_entity or derived from the disposition of any interest in a controlled_entity sec_892 for purposes of sec_892 of the code the term foreign government means only the integral parts or controlled entities of a foreign sovereign sec_1_892-2t sec_1_892-2t provides that the rules that apply to a foreign sovereign apply to political subdivisions of a foreign_country a controlled_entity is an entity that is plr-139508-01 separate in form from a foreign sovereign or otherwise constitutes a separate juridical entity provided that i it is wholly owned and controlled by the foreign sovereign directly or indirectly through one or more controlled entities ii it is organized under the laws of the foreign sovereign by which it is owned iii its net_earnings are credited to its own account or to other accounts of the foreign sovereign with no portion of its income inuring to the benefit of any private person and iv its assets vest in the foreign sovereign upon dissolution sec_1_892-2t sec_1_892-2t describes the requirements for a separate pension_trust to qualify under sec_892 of the code neither the board nor the fund qualify as a separate pension_trust however sec_1_892-2t provides that income of a superannuation or similar pension fund which does not qualify as a separate pension_trust of an integral part or controlled_entity of a foreign government is subject_to the rules that generally apply to a foreign sovereign such a pension fund may also benefit non-governmental employees or former employees that perform or performed governmental or social services although established without share capital the board has an independent juridical status as a separate corporate body that can only be dissolved by the legislature of state the board derives its authority directly from the state legislature its members are jointly appointed by the minister and the group an entity created by a state statute it is represented that the board’s assets those assets being the fund would upon dissolution vest in a successor body designated by the state legislature or revert to state all the individuals for whom retirement benefits are provided are either government or non-government employees that perform a governmental or social service the earnings used to provide retirement benefits to governmental or non- governmental employees are not considered to inure to the benefit of private persons see revrul_88_7 1988_1_cb_269 therefore the board is a controlled_entity of state within the meaning of sec_1_892-2t sec_1441 and sec_1442 of the code provide for withholding of tax on payments of dividends and interest made to nonresident_aliens and foreign_corporations that are subject_to tax under sec_871 and sec_881 income exempt under sec_892 is not subject_to_withholding under sec_1441 and sec_1442 sec_1_892-7t based solely upon the facts and representations submitted we conclude as follows the board is a controlled_entity within the meaning of sec_1 2t a and therefore is a foreign government for purposes of sec_1_892-2t and sec_892 of the code the income earned by the board from investments in the united_states in stocks bonds or other domestic securities owned by the board and allocable to the fund is exempt from united_states income_tax under sec_892 of the code plr-139508-01 the income earned by the board from investments in the united_states in stocks bonds or other domestic securities owned by the board and allocable to the fund is not subject_to_withholding of tax under sec_1441 and sec_1442 of the code and the regulations thereunder no opinion is expressed or implied whether the board is engaged in commercial activities within the meaning of sec_1_892-4t nor whether the board is a controlled_commercial_entity as defined in sec_892 no opinion is expressed or implied whether any of the income earned by the board from investments in the united_states is derived from or by a controlled_commercial_entity as defined in sec_892 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely anne o’connell devereaux senior technical reviewer office of associate chief_counsel international
